DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,613,629. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are encompassed by claims 1-23 of the patent.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 9, 11, 12, 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2012/0065784 A1 to Feldman (hereinafter “Feldman”).
Concerning claim 1, Feldman discloses a system comprising:
a force feedback interface device for engagement by a user (paragraph [0006] – control member manipulated by user provides force feedback);
wherein said force feedback interface device cooperates with a simulation to form a continuous closed loop control system for controlling an object within said simulation, wherein communication within said closed loop control system is bi-directional between said object and said force feedback interface device (paragraphs [0006], [0014]-[0017] – in an example, the user is driving in a virtual environment and within the environment, the end effector hits or collides with an immovable object, the user provide force feedback to the user for both user input into the system and the feedback and feel the user gets from operating the item in the virtual environment (i.e., bi-directional closed loop system)); and
wherein displacement of the force feedback interface device causes displacement of said object, and wherein forces on and/or interactions with said object in the simulation cause displacement of the object and displacement of the force feedback interface device (paragraphs [0006], [0014]-[0017] – the actuator displaces the portion of the system in response to a determination by the processor of a force being applied to the object by another object within the environment).



Concerning claim 4, Feldman discloses wherein said displacement of the object in the simulation is mapped to a position for displacement of said force feedback interface device (paragraphs [0006], [0014]-[0017], [0035], [0039], [0042] – the actuator displaces the portion of the system based on a position for displacement (e.g., pattern of motion) in the virtual system).

Concerning claim 5, Feldman discloses wherein said displacement of the object in the simulation is mapped to a torque for displacement of said force feedback interface device (paragraphs [0006], [0014]-[0017], [0042], [0068] – the actuator displaces the portion of the system based on a torque for displacement (e.g., twisting of a sensor) in the virtual system).

Concerning claims 6 and 15, Feldman discloses wherein said object in said simulation is at least a portion of a simulated vehicle (paragraphs [0006], [0014]-[0017] – in an example, the user is driving a vehicle in a virtual environment and within the environment, the end effector hits or collides with an immovable object, the user provide force feedback to the user for both user input into the system and the feedback and feel 

Concerning claim 8, Feldman discloses wherein a setpoint for said force feedback interface device is set by said system, such that said setpoint is dependent on said force feedback device configuration and capabilities (paragraphs [0006], [0014]-[0017], [0035], [0062], [0064] – the actuator displaces the portion of the system based on a setpoint dependent of the force feedback device).

Concerning claims 9 and 18, Feldman discloses wherein interactions of said object are customized by object parameters (paragraphs [0006], [0014]-[0017], [0035], [0039], [0042] – the actuator displaces the portion of the system based on variables within the virtual system (e.g., when object contacts an immovable wall, force feedback is provided in the opposite direction of the way the player is moving so that the player may feel the collision)).

Concerning claim 11, Feldman discloses further comprising a virtual torque sensor, wherein said virtual torque sensor uses said force feedback interface device position displacement to calculate corresponding force feedback device torque values (paragraphs [0006], [0014]-[0017], [0042], [0068] – the actuator displaces the portion of the system based on a torque for displacement (e.g., twisting of a sensor) in the virtual system).


receiving sensor information from a force feedback interface device (paragraphs [0006], [0014]-[0017], [0042], [0068] – the actuator displaces the portion of the system based on a torque for displacement (e.g., twisting of a sensor) in the virtual system);
providing at least one of position and torque information to said force feedback interface device (paragraphs [0006], [0014]-[0017], [0042], [0068] – the actuator displaces the portion of the system based on a torque for displacement (e.g., twisting of a sensor) in the virtual system);
receiving data from a simulation related to an object and object position (paragraphs [0006], [0014]-[0017], [0035], [0039], [0042] – the actuator displaces the portion of the system based on a position for displacement (e.g., pattern of motion) in the virtual system);
providing at least one of position and force data related to an object (paragraphs [0006], [0014]-[0017], [0035], [0039], [0042] – the actuator displaces the portion of the system based on variables within the virtual system (e.g., when object contacts an immovable wall, force feedback is provided in the opposite direction of the way the player is moving so that the player may feel the collision));
forming a continuous closed loop control system for controlling an object within said simulation, wherein communication within said closed loop control system is bidirectional between said object and said force feedback interface device (paragraphs [0006], [0014]-[0017] – in an example, the user is driving in a virtual environment and 
providing position control of said force feedback interface device, wherein displacement of the force feedback interface device causes displacement of said object, and wherein forces on said object in the simulation cause displacement of the object and displacement of the force feedback interface device (paragraphs [0006], [0014]-[0017], [0035], [0039], [0042] – the actuator displaces the portion of the system in response to a determination by the processor of a force being applied to the object by another object within the environment and based on position control of the object).

Concerning claim 14, Feldman discloses further comprising mapping said displacement of the object in the simulation to a position and torque for displacement of said force feedback interface device (paragraphs [0006], [0014]-[0017], [0035], [0039], [0042], [0068] – the actuator displaces the portion of the system based on a position for displacement (e.g., pattern of motion) in the virtual system and the actuator displaces the portion of the system based on a torque for displacement (e.g., twisting of a sensor) in the virtual system).

Concerning claim 17, Feldman discloses further comprising configuring said force feedback interface device, wherein said configuring step comprises detecting said force feedback interface device parameters and setting a setpoint of said force .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 10, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of US Publication No. 2004/0224766 A1 to Burgel et al. (hereinafter “Burgel”).
Concerning claims 3, and 13, Feldman discloses wherein said position control comprises variable compliance (paragraphs [0006], [0014]-[0017], [0035], [0039], [0042] – the actuator displaces the portion of the system based on variables within the virtual system (e.g., when object contacts an immovable wall, force feedback 

Concerning claims 7, and 16, Feldman lacks specifically disclosing wherein said force feedback interface device is at least a steering wheel.  Burgel discloses wherein said force feedback interface device is at least a steering wheel (paragraphs [0035], [0044], [0046], [0058] – steering wheel in virtual gaming system may have a certain stiffness output by the steering rack).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the physical steering wheel disclosed by Burgel in the system of Feldman in order to provide the user with a more realistic feeling of driving a car.

Concerning claims 10, and 19, Feldman lacks specifically disclosing further comprising a virtual steering rack to control the interactions between said object and said force feedback interface device, wherein said virtual steering rack calculates and outputs said force feedback interface device setpoint and compliance or stiffness.  Burgel discloses further comprising a virtual steering rack to control the interactions 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/           Primary Examiner, Art Unit 3715